BRYAN, Judge,
concurring in the result.
Although Davis Plumbing and the amici curiae present sensible policy reasons why an employer should have a statutory right to select the pharmacy used by an employee receiving workers’ compensation benefits, I note that “[a]ll questions of propriety, wisdom, necessity, utility, and expediency of legislation are exclusively for the Legislature” and are not questions for this court to decide. Johnson v. Price, 743 So.2d 436, 438 (Ala.1999). “‘[I]t is [the court’s] job to say what the law is, not what it should be.’ ” Bassie v. Obstetrics & Gynecology Assocs. of Northwest Alabama, P.C., 828 So.2d 280, 284 (Ala.2002) (quoting DeKalb County LP Gas Co. v. Suburban Gas, Inc., 729 So.2d 270, 276 (Ala.1998)). Therefore, I am constrained to agree with the result reached by the main opinion.